People v Budriss (2015 NY Slip Op 02779)





People v Budriss


2015 NY Slip Op 02779


Decided on April 1, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 1, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
SANDRA L. SGROI
ROBERT J. MILLER, JJ.


2012-07079
 (Ind. No. 2377-11)

[*1]The People of the State of New York, respondent,
v Joseph Budriss, appellant.


Robert C. Mitchell, Riverhead, N.Y. (Louis E. Mazzola of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, N.Y. (Rosalind C. Gray of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Toomey, J.), rendered July 18, 2012, convicting him of burglary in the third degree, criminal mischief in the third degree, and resisting arrest, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, defense counsel was not ineffective. Counsel engaged in appropriate pretrial motion practice, including a Sandoval hearing (see People v Sandoval, 34 NY2d 371), made appropriate objections during trial, and set forth a defense in his closing statement (see People v Lee, 105 AD3d 870; People v Jenkins, 103 AD3d 753). Viewed in totality and as of the time of the representation, counsel provided meaningful representation (see People v Benevento, 91 NY2d 708, 712; People v Robles, 116 AD3d 1071).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant's remaining contention is unpreserved and, in any event, without merit.
MASTRO, J.P., CHAMBERS, SGROI and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court